DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: in line 7 of claim 18, the term “ the process received” appears to be a typographical error, the examiner suggests replacing “ the process received” with --the process gas received--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


       Claim(s) 1-3, 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (US 2017/0133233)
   Sato discloses an etching method, comprising:
   providing a substrate in a chamber included in a plasma processing apparatus, the substrate including a second layer that contains SiO 2/silicon-containing film on the upper electrode UE 
 supplying a process gas via a controllable gas supply 122A/122B, the process gas includes BCl 3, NF 3/a first gas having a halogen component supplied at a first flow rate and a PF 3, PCl 3/ a second gas having a phosphorus component supplied at a second flow rate, the first flow rate being different than the second flow rate (page 3, para 0042, page 4, para 0045, page 6, para 0075-0077, fig. 9)
etching the SiO 2/silicon-containing film with a plasma generated from the process gas supplied to the chamber ( page 3, para 0041-0042, 0044), wherein the etching includes forming a reaction product RP2 containing C and PF3 on a surface of the mask (page 3, para 0043, page 4, para 0045-0046, figs 4B, 4C), which reads on wherein the etching includes forming a carbon-phosphorus bond on a surface of the mask 
 Regarding claim 2, Sato discloses that the the silicon-containing film includes a silicon oxide film (page 2, para 0031)
Regarding claim 3, Sato discloses that the silicon-containing film further includes a silicon nitride film (page 3, para 0040)
Regarding claim 4, as shown in fig. 2B of Sato, the mask MK includes a lateral surface/first portion with a higher proportion of mask material than opening defined in the mask on the second layer that contains SiO 2/silicon-containing film on the upper electrode UE and a vertical surface/second portion with a lower proportion of mask material than the opening
Regarding claim 5, as shown in fig. 2B of Sato, the mask MK has a line-and-space pattern
3/phosphorus component of the process gas ( page 3, para 0043-0044, page 4, para 0046, figs 4A-4B)
 Regarding claim 7, Sato discloses that the etching and the forming are performed at a same time (page 3, para 0043)
Regarding claim 8, Sato discloses that the reaction product RP2/protective film contains silicon and PF3/phosphorous (page 3, para 0043, page 4, para 0045-0046), which reads on a phosphorus- silicon bond.
Regarding claim 9, Sato discloses that the process gas contains a CF 4 gas/fluorine-containing gas and PF 3, PCl 3 gas/a phosphorus containing gas ( page 3, para 0042, page 4, para 0045)
Regarding claim 10, Sato discloses that the process gas contains PF3 gas (page 4, para 0045)
Regarding claim 11, Sato discloses that the process gas further contains CF 4 gas/a fluorocarbon (page 3, para 0042)
Regarding claim 12, Sato discloses that the etching includes periodically applying a high frequency/pulse wave including a high-frequency power supply 32/pulsed electrical bias to a lower electrode 14 in a substrate support that supports the substrate ( page 5, para 0062, fig. 8)

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (US 2017/0133233)
   Sato discloses a plasma processing apparatus, comprising: a chamber 12 (page 4, para 0057, fig. 8)

  a substrate support 14 that supports a substrate W in the chamber ( page 5, para 0059, fig. 8)
the substrate including a second layer that contains SiO 2/silicon-containing film on the upper electrode UE and a mask ML on the silicon-containing film, the mask containing amorphous carbon ( page 2, para 0021, fig. 2B)
 a controllable gas supply 120A/120B that is controlled by the controller 200 (page 6, para 0075-0076, fig. 9) to  supply, into the chamber, a process gas used to etch the silicon-containing gas, the process gas includes BCl 3, NF 3/ a halogen component and a PF 3, PCl 3/ a  gas having a phosphorus component (page 3, para 0041, 0042, page 4, para 0045, page 6, para 0075-0077, fig.9)
 a high frequency power source 32/plasma generator configured to generate plasma from the process gas ( page 5, para 0062) to etch the SiO 2/silicon-containing film with a plasma generated from the process gas supplied to the chamber ( page 3, para 0041-0042, 0044), wherein the etching includes forming a reaction product RP2 containing C and PF3 on a surface of the mask (page 3, para 0043, page 4, para 0045-0046, figs 4B, 4C), which reads on to etch the silicon-containing film and form a carbon-phosphorus bond on a surface of the mask 

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (US 2017/0133233)
  Sato discloses an etching method, comprising:
  providing a substrate in a chamber included in a plasma processing apparatus, the substrate including a second layer that contains SiO 2/silicon-containing film on the upper electrode UE 2/silicon-containing film on the upper electrode UE having a recess with a side wall ( fig. 2C)
 supplying a process gas via a controllable gas supply 122A/122B, the process gas includes BCl 3, NF 3/a first gas having a halogen component supplied at a first flow rate and a PF 3, PCl 3/ a second gas having a phosphorus component (page 3, para 0042, page 4, para 0045, page 6, para 0075-0077, fig. 9) and 
forming a reaction product RP2 containing C and PF3 on the sidewall (page 3, para 0043, page 4, para 0045-0046, figs 4B, 4C), which reads on passivating/inactivating a surface of the side wall with a phosphorus component of a process gas received on the substrate 
etching the SiO 2/silicon-containing film with a plasma generated from the process gas supplied to the chamber ( page 3, para 0041-0042, 0044), which reads on etching the silicon-containing film with a halogen component of the process received on the substrate ( ( page 3, para 0041-0042, 0044)
  Regarding claim 19, Sato discloses that the silicon-containing film includes a silicon oxide film (page 2, para 0031)
Regarding claim 20, Sato discloses that the etching includes periodically applying a high frequency/pulse wave including a high-frequency power supply 32/pulsed electrical bias to a lower electrode 14 in a substrate support that supports the substrate ( page 5, para 0062, fig. 8)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


        Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2017/0133233) as applied to claims 1-3, 4-12 above and further in view of Chen et al (US 2011/0070665)
    The features of claims 1, 12 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 15, Sato fails to disclose the limitation of wherein the pulsed electrical bias includes radio-frequency power at a power level of 2 kW or more
   Chen discloses a method for processing a substrate in a plasma chamber comprises a step of 
applying pulsed electrical bias 440 includes radio-frequency power at a power level of 3 kW/more than 2 kW to the chamber ( page 9, para 0109, fig. 4A)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato’s method by applying pulsed electrical bias includes radio-frequency power at a power level of 3 kW to increase etch rate and to improve etch selectivity as taught in Chen ( page 9, para 0110)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2017/0133233) as applied to claims 1-3, 4-12 above and further in view of Mori et al (US 2011/0070665)
The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 16, Sato fails to disclose a step of setting the substrate to a temperature lower than or equal to 0 °C at a start of the etching.
 Mori discloses a dry etching method comprises a step of setting the wafer electrode/substrate to a temperature of -60 °C/lower than 0 °C (col 14, lines 18-22)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato’s method by adding a step of setting the wafer electrode/substrate to a temperature of -60 °C/lower than 0 °C at a start of etching to reduce the efficiency of transformation reaction by the upper electrode of the reactive species as taught in Mori ( col 14, lines 28-33)

Allowable Subject Matter
Claims 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 13, the cited prior art of record fails to disclose or render obvious a method comprises the limitation of wherein the pulse wave has a period defined by a frequency ranging from 1 Hz to 100 kHz inclusive, in combination with the rest of the limitations of claim 13

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.